Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 30 of December 2021.
Claims 1-5, 7, 9-13 and 15 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 103
Applicant asserts that the cited paragraphs of Faith disclose that a user may purchase a product/service from a merchant via the merchant's POS terminal, and that the POS terminal may then generate and submit a purchase order message (alleged notification) to a merchant server. That message may include information such as a time stamp and IDs (e.g. order ID, user ID, purchase details, etc.).  Regardless of whether these paragraphs may disclose a purchase order message (alleged notification) including a timestamp (day and time) and IDs, the document does not disclose or suggest that this purchase order information is subsequently used to execute a query in a database/memory to identify a transaction entry.  Examiner respectfully disagrees.  [82] of Faith notes that the client may generate a purchase order message, e.g., 612, and provide, e.g., 613, the generated purchase order message to the merchant server where that purchase order can be provided as an XML format and [83] provides an example of what the XML format looks like, and discloses that the merchant server may generate a card query request, e.g., 614 to determine 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-5, 7, 9-13, and 15 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 2013024621 to Faith et al. (hereinafter referred to as “Faith”) in view of US 20200334592 to Garg et al. (hereinafter referred to as “Garg”) and in further view of US 20200210312 to Powers et al. (hereinafter referred to as “Powers”). 

(A)	As per Claims 1 and 9:  
Faith expressly disclose;
using specialized infrastructure associated with a payment network, communicating, by the processing server, with the payment network, and receiving a plurality of transaction data associated with a plurality of remote payment transactions, wherein the plurality of remote payment transactions are associated with a plurality of different merchants and are processed by the payment network; (Faith ¶61-65, 75 FIG. 1 shows a block diagram illustrating example aspects of a centralized personal information platform in some embodiments of the MDB. In various scenarios, originators 111 such as merchants 111 b, consumers 111 c (including, e.g., social networking sites), account issuers, acquirers 111 a, and/or the like, desire to utilize information from payment network systems for enabling various features for consumers, and may provide input for the generation of a centralized personal information platform.  The MDB may 
NOTE:  The specification does not describe a specialized infrastructure associated with a payment network.  In fact, these are all general-purpose computer components connected via a network.  [56] of the specification says “processor device 504 may be a special purpose or a general-purpose processor device specifically configured to perform the functions discussed herein”).  
anonymizing, by a processing device of a processing server, data included in the received plurality of transaction data by hashing personally identifiable data (PII) and rendering the PII obscured; (Faith ¶167, 275 FIG. 32 shows a logic flow diagram illustrating example aspects of anonymizing consumer data from card-based transactions for econometrical investment strategy analysis in some embodiments of the MDB, e.g., a Consumer Data Anonymization (“CDA”) component. In some implementations, a server may remove personal information relating to the user (e.g., those fields that are not required for econometrical investment strategy analysis) and/or merchant from the transaction data records. For example, the server may truncate (a way of obscuring data) the transaction data records, fill randomly generated values in the fields comprising personal information, and/or the like. The cryptographic component will facilitate numerous encryption (obscure) and/or decryption security protocols such as, but not limited to: Message Digest 5 (MD5, which is a one-way hash operation), Secure Hash Algorithm (SHA)).
	storing, in a memory of a processing server, a plurality of transaction data entries, wherein each transaction data entry is related to an associated remote payment transaction processed by the payment network and includes transaction data from the plurality of transaction data received from the payment network…; (Faith ¶94, 245 the merchant server may initiate clearance of a batch of authorized transactions where the merchant server provides a message including XML-formatted batch data in the message body for the acquirer server. The acquirer server then generates a batch payment request using the obtained batch clearance request, and provide the batch payment request to the pay network server (payment network) that extracts the transaction data for each transaction stored in the batch payment request and store each transaction data in the pay network database which includes a timestamp with both date and time, pay amount, account name, account type, billing address, merchant ID, etc.).
	receiving, by a receiver of the processing server, a notification from a point of sale (POS) device associated with a merchant system, wherein the notification includes at least a detectionAttorney Docket No. 0076412-001230 Application No. 16/369,732Page 3 of 11time captured by the POS device, a detection date captured by the POS device, and an identification value; (Faith ¶81-84 in some implementations, a user, e.g., 601, may desire to purchase a product, service, offering, and/or the like (“product”), from a merchant. The user may communicate with a merchant server, e.g., 603, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 602) Attorney Docket No. 0076412-001230 Application No. 16/369,732where the communication includes timestamp to include date and time as well as product and purchase details to include transaction cost).Page 3 of 22
executing, by a processing device of the processing server, a first query on the memory of the processing server and identifying a first transaction data entry, of the plurality of transaction data entries stored in the memory…; (Faith ¶126-130, 158-159 in some implementations, a server may recognize that two entities in the MDB share common or related data fields, e.g, date, address, zip code, name, user ID, email address, payment account number (PAN), CVV2 numbers, and/or the like, and thus identify the entities as being correlated. The st query) that are unclassified, e.g., 1601, and obtain rules and labels for classifying the records, e.g., 1602 (2nd query associated with 1st query)).
	executing, by the processing device of the processing server, a second query on the memory of the processing server and identifying a subset of transaction data entries related to the first transaction data entry based on a correspondence in at least one of: the additional value and the transaction data included in the first transaction data entry and each of the transaction data entries in the subset; (Faith ¶126-130, 158-159 in some implementations, a server may recognize that two entities in the MDB share common or related data fields, e.g, date, address, zip code, name, user ID, email address, payment account number (PAN), CVV2 numbers, and/or the like, and thus identify the entities as being correlated. The server may select a data record for cross-entity correlation, e.g., 1701. The server may parse the data record rule, and extract data fields from the data record, e.g., 1702-1703. The server may select an extracted data field from the data record, e.g., 1704, and query a database for other data records having the same data field as the extracted data field, e.g., 1705 The server may identify, e.g., 1707, an entity associated with the retrieved data record, e.g., using the Entity Type Classification (“ETC”) component discussed above in the description with reference to FIG. 16 where it discloses that the server may st query) that are unclassified, e.g., 1601, and obtain rules and labels for classifying the records, e.g., 1602 (2nd query associated with 1st query)).
determining, by the processing device of the processing server, one or more analytics based on at least the transaction data included in each transaction data entry in the subset; (Faith¶146 analysis of the aggregated user card transaction records may indicate a preference for shopping within a particular geographical area, at particular times, with particular merchants, for particular products types, categories, brand names, quantities, and/or the like.  As another example, analysis of the aggregated card transaction records may indicate correlations between purchases of the user. For example, the analysis may provide the ability to predict (with a known confidence level) that a user may purchase product B given that the user has purchased (or intends to purchase) product A (or products A, and/or C, and/or D, etc.). Thus, in some implementations, analysis of the aggregated card transaction records of a user may allow the MDB to provide suggestions to the merchant and/or user as to products that the user is likely to be interested in purchasing). 
NOTE:  Examiner notes that subset is defined by the specification as additional data associated with a consumer and therefore interprets that the aggregated card transaction records which indicate correlations between purchases of a user is a subset. 
transmitting, by a transmitter of the processing server, the determined one or more analytics to the POS device associated with the merchant; (Faith¶147 FIGS. 23A-B show data flow diagrams illustrating an example procedure to provide a user and/or merchant offers for products, services and/or the like, using user behavior patterns derived from card-based transaction data in some embodiments of the MDB. In some implementations, a user, e.g., 2301, may desire to purchase a product, service, offering, and/or the like (“product”), from a merchant. The user may communicate with a merchant server, e.g., 2303, via a client such as, but not limited to: a 
Although Faith teaches Multi-source, multi-dimensional, cross-entity, multimedia merchant analytics database platform apparatuses (MDB) that aggregates data records including search results, purchase transaction data, service usage data, service enrollment data, and social data it doesn’t expressly disclose comparing processed transaction data between a transaction time and a POS-ID time however Garg teaches: 
…wherein said transaction data includes at least a transaction time of the processed transaction, transaction date of the processed transaction, additional data value, and transaction data; (Garg ¶59 account holders 102 may complete transactions with merchants 104 by using a financial device 106 associated with their transaction account to make a payment for goods and/or services via a merchant's 104 (POS) terminal 108. Said transaction requests may be received (detection time and date) and processed by a transaction processing server 110 or system, which is communicatively connected to a transaction data database 112 for storing transaction data of transactions between account holders 102 and merchants 104. Transaction data may include, but is not limited to, transaction date, transaction time, merchant identification, merchant location, transaction value, and/or the like).
	…where (i) the transaction date of the processed transaction included in the first transaction data entry matches the detection date captured by the POS device included in the received notification, (ii) the additional value included in the first transaction data entry matches the identification value included in the received notification, and (iii) the transaction time of the processed transaction included in the first transaction data entry is within a predetermined period of time of the detection time captured by the POS device included in the received notification…; (Garg ¶59, 63-65 account holders 102 may complete transactions with merchants 104 by using a financial device 106 associated with their transaction account to make a payment for goods and/or services via a merchant's 104 (POS) terminal 108. Said transaction requests may be received (detection time and date) and processed by a transaction processing server 110 or system, which is communicatively connected to a transaction data database 112 for storing transaction data of transactions between account holders 102 and merchants 104. Transaction data may include, but is not limited to, transaction date, transaction time, merchant identification, merchant location, transaction value, and/or the like. At step 220, the predictive wait time estimate may be compared to a predetermined threshold wait time).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Faith’s MDB that aggregates data records including POS data (detection date and time) and have account holders complete transactions with merchants by using a financial device associated with their transaction account to make a payment for goods and/or services via a merchant's (POS) terminal of Garg as both are analogous art which teach solutions to tracking customers’ shopping behaviors through transactions of goods and/or services as taught in Faith ¶94-95, 158-159 and compare predictive wait time estimate to a predetermined threshold wait time as taught in Garg ¶59, 63-65.
Although Faith in view of Garg teaches Multi-source, multi-dimensional, cross-entity, multimedia merchant analytics database platform apparatuses (MDB) that aggregates data records including search results, purchase transaction data, service usage data, service enrollment data, and social data it doesn’t expressly disclose an average processing time for payment transactions however Powers teaches: 
	…wherein the predetermined period of time is an average processing time for payment transactions; (Powers ¶43 in a third embodiment, the reported time 1002 is shown as 7 seconds, which may be significantly longer than the average transaction time. Thus, callstack 1000 may be removed as being statistically longer than the average transaction time).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Faith in view of Garg’s MDB that aggregates data records including POS data (detection date and time) and have callstack data mapped of Powers as both are analogous art which teach solutions to processing financial transactions as taught in Faith ¶94-95, 158-159 in view of Garg and have an average transaction time as taught in Powers ¶43.
Faith teaches a system in the Abstract.

(B)	As per Claims 2 and 10:  
wherein the additional data value is a primary account number of a transaction account used to fund the related remote payment transaction; (Faith ¶94 -95, 138 shows the XML line for account number “account_num” along with the actual number which is then verified by the issuer server while in ¶138 it discloses that a user may have a default option whether that is a card, bank account, to use for the purchase transaction).

(C)	As per Claims 3 and 11:  
wherein a plurality of transaction data entries in the subset includes a different primary account number than the primary account number included in the first transaction data entry; (Faith ¶92, 138 further, when the user utilizes the default option, the app may utilize the default settings of the user to initiate the purchase transaction, or the app may allow the user to 

(D)	As per Claims 4 and 12:  
wherein each primary account number included in a transaction data entry in the subset is associated with one of a plurality of transaction accounts, and each of the plurality of transaction accounts is associated with a common set of demographic characteristics; (Faith ¶129-131 a server associates attributes to a person (entity), and identifies a demographic (e.g., male/female), a spend character, a purchase preferences list, a merchants preference list, and/or the like, based on field values of data fields in data records that are related to the entity. In some implementations, a server may obtain a data record (transactions) for entity attribute association).

(E)	As per Claims 5 and 13:  
wherein the additional data value is a merchant identifier associated with a merchant involved in the related remote payment transaction; (Faith ¶94 shows the XML lines <merchant_id>3FBCR4INC</merchant_id>, <merchant_name>Books & Things, Inc.     </merchant_name>, <merchant_auth_key>1NNF484MCP59CHB27365 </merchant_auth_key>     </merchant_params> which are various pieces of information that identifies the merchant involved in a particular transaction).  
(F)	As per Claims 7 and 15:
wherein the notification is transmitted by the point of sale device after insertion of a payment card into the point of sale device; (Faith ¶112 the user swipes a card, transmitting information to the pay network server via a client’s point-of-sale terminal.  Such information (notification) includes card number, CVV, and service code). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        2/28/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623